The question to be decided in the case arose upon a demurrer to the complaint, which was sustained by the Circuit Court. The plaintiff, a school district of the county of Marion, sued the county for damages for negligently cutting down the shade the trees on the schoolhouse lot, while engaged in repairing a public highway which runs by the lot. The gist of the complaint is contained in the following allegation: *Page 385 
"Defendant, by its agents and servants, while engaged in the repair of said road, negligently and unlawfully cut down and destroyed practically all of the shade trees on said lot."
The ground of demurrer is that it appears on the face of the complaint that defendant is a body politic, incorporated for governmental purposes, and, being a part of the State, is not subject to liability for damages for the tortious acts of its employees, unless made so by statute.
The plaintiff, recognizing the principle, which has been settled by numerous decisions of this Court, that the State cannot be sued without its consent, and that the county, being merely an agency of the State for governmental purposes, partakes of that immunity, contended on Circuit and in this Court that the action may be maintained under section 1972, vol. I, Civil Code, which reads:
"Any person who shall receive bodily injury or damage in his person or property through a defect or in the negligent repair of a highway, causeway, or bridge, may recover in an action against the county, the amount of actual damage sustained by him by reason thereof: Provided, Such person has not in any way brought about such injury or damage by his own act or negligently contributed thereto. If such defect in any road, causeway, or bridge, existed before such injury or damage occurred, such damage shall not be recovered by the person so injured, if his load exceeded the ordinary weight: Provided, further, That such county shall not be liable unless such defect was occasioned by its neglect or mismanagement: Provided, further, That if in any case brought under this section it is made to appear that before the damage occurred the supervisor of such county had been notified in writing, by any citizen, that the highway, causeway or bridge, at or on which the damage occurred was defective, or needed repair, the burden of proof as to the negligence of county officials shall be upon *Page 386 
the county to show, either that such defect did not in fact exist, or that it had been properly repaired, or that a reasonable time had not elapsed since such notice within which to make such repairs."
Reading the language of the section alone, without reference to the construction of it by our previous decisions, it is manifest that an action like this cannot be brought within its letter or spirit, not even by the most liberal construction. The language of the section makes it almost too plain for argument that the negligence for which the county is made liable must result in such a defect in, or defective condition of, the highway, as makes it unsafe for travel, and such has been the uniform construction of it by this Court.
Our decisions construing the statute were all reviewed in Triplett v. Columbia, 111 S.C. 7, 96 S.E. 675, 1 A.L.R. 349. In that case plaintiff sought to make the city of Columbia liable in damages for an injury (sickness) caused by a defective condition of a street, to wit, allowing drainage water to pond and remain in the street until it became so stagnant and filthy as to cause plaintiff, who lived near it, to be made sick. It was held that the action could not be maintained under section 3053, vol. I, Civil Code, the language of which, though slightly different in another respect, is practically the same as that of section 1972, from which it was taken, in so far as the present issue is concerned; if there is any difference, the language of section 3053 is more favorable to the view contended for by appellant than that of section 1972.
But by reference to the decision in the Triplett case, and the reasoning upon which it is based, it will be seen that this action cannot be maintained without overruling that decision. We must not be understood as holding that plaintiff is remedies. We merely hold that section 1972 does not afford a remedy for the injury complained of. The facts are not stated with sufficient clearness or detail to enable us *Page 387 
to determine whether plaintiff has a remedy, or what it may be, if, indeed, it is within our province to do so.
The judgment should be affirmed.